 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL WAYNE PITNEY and                          No. 1:20-cv-00243-AWI-SKO
     KRISTA PITNEY,
12
                      Plaintiffs,
13                                                     ORDER DIRECTING THE CLERK OF
              v.                                       COURT TO CLOSE THE CASE
14
     FCA US LLC,                                       (Doc. 11)
15

16                        Defendant.

17

18
              On May 6, 2021, the parties filed a joint stipulation dismissing the action with prejudice.
19
     (Doc. 11.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.
20
     41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
21
     dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
22

23   IT IS SO ORDERED.
24
     Dated:        May 7, 2021                                     /s/   Sheila K. Oberto            .
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
